Citation Nr: 1454773	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, evaluated as noncompensable prior to January 7, 2013, and 10 percent disabling thereafter. 

2.  Entitlement to an increased evaluation for hearing loss disability, formerly right ear hearing loss evaluated as noncompensable prior to July 27, 2010, and bilateral hearing loss evaluated as noncompensable thereafter. 

3.  Entitlement to a compensable evaluation for residuals of a fractured third metatarsal of the right foot. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to September 1972.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO continued the noncompensable evaluations for his service-connected hypertension, right ear hearing loss, and right foot disability. 

In an April 2013 rating decision, the RO increased the disability evaluation for hypertension to 10 percent disabling effective January 7, 2013.  because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In a May 2013 rating decision, the RO expanded the hearing loss disability from the right ear only to bilateral hearing loss and assigned a noncompensable evaluation effective from July 27, 2010. 

In October 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the October 2014 hearing, the Veteran's unemployability was raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's October 2014 hearing, he testified that there were outstanding VA treatment records, to include the report from an audiological visit six months prior and an upcoming appointment that Friday.  He also indicated that he received private treatment from Dr. Gavin.  Although the Veteran and his representative stated that they would be submitting those treatment records, to date, none of the outstanding records identified at the October 2014 hearing have been associated with the claims folder.  On remand, all outstanding records must be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c) (1), (2) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

During the October 2014 hearing, the Veteran and his representative also asserted that new examinations were warranted for each of the claimed disabilities.  They noted that his hearing loss was quickly degenerating, and the Board observes that the Veteran was last afforded an examination for his hearing loss disability in January 2013.  As to his right foot disability, the Veteran stated that his last two examinations in 2008 and 2013 were inadequate because the reports did not accurately reflect his disability (e.g. the report indicated that he swam and ran four miles when he had not done so).  Finally, with regard to hypertension, the Veteran's representative indicated that the Veteran had been hospitalized on multiple occasions.  Therefore, on remand the Veteran should be provided updated examinations to determine the current severity of his disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Lastly, as noted above, the issue of entitlement to TDIU has been raised.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension, residuals of a fracture of the right third metatarsal, and bilateral hearing loss, to include records from Princeton Baptist.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment as to whether the Veteran's diastolic pressure is predominantly 110, 120, or 130.  He or she should also state whether the Veteran's systolic pressure is predominantly 160, 200 or more.  The examiner should also indicate whether there is a history of diastolic pressure predominantly 100 or more with continuous medication required for control.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a fractured third metatarsal of the right foot.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, he or she should identify the manifestations of the disability, to include whether there is any malunion or nonunion of the metatarsal bone.  The examiner should also comment on whether the Veteran has a moderate, moderately severe, or severe foot injury.  He or she should further state whether there is actual loss of use of the right foot.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



